Exhibit 10.1

 

FOURTH AMENDMENT

TO THE

DYNEGY INC. EXECUTIVE SEVERANCE PAY PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) sponsors the Dynegy Inc. Executive
Severance Pay Plan (the “Plan”) for the benefit of eligible employees and their
beneficiaries; and

 

WHEREAS, Dynegy Midwest Generation, Inc. has merged into Dynegy Midwest
Generation, LLC in connection with a corporate reorganization of the Company’s
subsidiaries; and

 

WHEREAS, the employers for certain participants are also being changed in
connection with the corporate reorganization; and

 

WHEREAS, Sithe Energies Power Services, Inc. has merged into Sithe
Energies, Inc. (“Sithe”), and the employer for certain participants therefore
has changed to Sithe; and

 

WHEREAS, the Plan allows the Company to designate eligible entities as
participating employers under the Plan’s terms; and

 

WHEREAS, to the extent necessary, the Company has decided to permit certain
entities to adopt the Plan for the benefit of their eligible employees and their
beneficiaries, and to classify such entities as participating employers under
the Plan’s terms; and

 

WHEREAS, to the extent necessary, such entities have agreed to become
participating employers under the Plan’s terms as if they were signatories
thereto and to any applicable ancillary agreements, and to be bound by all of
the provisions of the Plan; and

 

WHEREAS, the Company desires to amend the Plan to list such entities as
“Companies” (as defined in the Plan) participating in the Plan, to make certain
additional updates to the list of participating employers due to other entity
changes, to delete all references to “Sithe Energies Power Services, Inc.” in
Attachment A of the Plan, and to change all references to “Dynegy Midwest
Generation, Inc.” in the Plan to “Dynegy Midwest Generation, LLC”; and

 

WHEREAS, Section VII of the Plan allows the Company to amend the Plan at any
time; and

 

WHEREAS, the Company has delegated its amendment and participating employer
designation authorities to the Dynegy Inc. Benefit Plans Committee (the
“Committee”).

 

NOW, THEREFORE, effective as set forth below, the Company by action of the
Committee hereby amends the Plan, as follows:

 

1.                                       Effective as of December 10, 2010, the
date that Sithe Energies Power Services, Inc. merged into Sithe, all references
to “Sithe Energies Power Services, Inc.” in Attachment A of the Plan shall be
deleted.

 

1

--------------------------------------------------------------------------------


 

2.                                       Effective as of the closing date of the
August 2011 corporate reorganization of the Company’s subsidiaries, all
references to “Dynegy Midwest Generation, Inc.” in the Plan shall be deleted and
replaced with references to “Dynegy Midwest Generation, LLC”.

 

3.                                       Effective as of August 8, 2011,
Attachment A of the Plan is hereby amended, in its entirety, to be and to read
as follows:

 

 “Attachment A

 

Subsidiaries and Affiliates

Participating in the

Dynegy Inc. Executive Severance Pay Plan

 

1.                                       Casco Bay Energy Company, LLC

 

2.                                       Dynegy Kendall Energy, LLC

 

3.                                       Dynegy Marketing and Trade, LLC

 

4.                                       Dynegy Midwest Generation, LLC

 

5.                                       Dynegy Morro Bay, LLC

 

6.                                       Dynegy Moss Landing, LLC

 

7.                                       Dynegy Northeast Generation, Inc.

 

8.                                       Dynegy Oakland, LLC

 

9.                                       Dynegy Operating Company

 

10.                                 Dynegy Power, LLC

 

11.                                 Dynegy Power Marketing, LLC

 

12.                                 Ontelaunee Power Operating Company, LLC

 

13.                                 Sithe Energies, Inc.”

 

IN WITNESS WHEREOF, the undersigned has caused this Fourth Amendment to the Plan
be executed on this 8th day of August 2011.

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Lynn A. Lednicky

 

 

Name: Lynn A. Lednicky

 

 

Title: Executive Vice President, Operations

 

2

--------------------------------------------------------------------------------